DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/22/2021 has been entered. Claims 1-15 and 17 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 03/22/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji.
Regarding claim 1, Koji teaches: a method of a fingerprint sensing system  of enabling authentication of a user based on fingerprint data captured by a fingerprint sensor  of the fingerprint sensing system (¶ [001] The present invention relates to a pattern matching device for matching a registered pattern with a matching pattern), comprising:
capturing at least one image of a fingerprint of a user's finger contacting the fingerprint sensor (FIGS. 2 and 7 and ¶ [0025] …the control unit 20-1 takes in the image data of the collation fingerprint given from the operation unit 10 as the collation fingerprint image D including the background image via the frame memory 20-5 (step 703));
acquiring a stored image comprising impairment data caused by impairments that the fingerprint sensor is subjected to (see [0022]: "the control unit 20-1 captures the background image B" according to the flowchart shown in FIGS 3-4. (Since the background image B is used in subsequent processes, it is implied that the background image B is being stored));
extracting fingerprint feature data from the captured at least one image (¶ [0025] …Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704). However, if there is a pixel E (x, y)… (obtaining the gray values difference between the fingerprint image and the background image as pixels with (x, y) positions implies extracting the feature data in both images first and then calculating the difference));
extracting impairment feature data from the acquired image (¶ [0025] …Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704). However, if there is a pixel E (x, y)… (obtaining the gray values difference between the fingerprint ));
comparing at least a subset of the extracted fingerprint feature data to at least a subset of the extracted impairment feature data of the acquired image, and if there is a match the user is not authenticated (¶ [0025] …Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704). However, if there is a pixel E (x, y) in which the difference in gray value between the collation fingerprint image D and the background image B is a predetermined value b or less, the gray value of that pixel is set to the minimum value (=0)
Note: E(x,y) = 0 in Koji’s teaching is the same as having a match in the instant application since E is the difference between the fingerprint image (fingerprint date) and the background image (impairment data); in Koji’s teaching in ¶ [0037], when the image E has a correlation less than a predetermined value with an enrollment template, the user is not authenticated; i.e. when there is a match between the fingerprint data and the impairment data, the user ultimately is not authenticated; Koji in ¶ [0003] discloses “If the correlation value is higher than the threshold value, it is determined that the registered fingerprint and the verification fingerprint match”
To apply the aforementioned to the instant pending application, in FIG. 9, S205, if                        
                            F
                            
                                
                                    A
                                    +
                                    B
                                
                            
                            ≈
                             
                            F
                            
                                
                                    B
                                    ’
                                
                            
                             
                             
                            F
                            
                                
                                    A
                                    +
                                    B
                                
                            
                            -
                            F
                            
                                
                                    B
                                    ’
                                
                            
                            ≈
                             
                            0
                             
                            (
                            s
                            i
                            m
                            i
                            l
                            a
                            r
                             
                            t
                            o
                             
                            E
                            =
                            
                                
                                    D
                                    -
                                    B
                                
                            
                            )
                            =
                            0
                        
                    , which results in the user being denied because                         
                            F
                            
                                
                                    A
                                    +
                                    B
                                
                            
                            =
                            0
                            ≠
                            F
                            (
                            A
                            ’
                            +
                            B
                            )
                        
                     in the next step (similar to the correlation step in ¶ [0037] of Koji’s teaching), and the final result is “No Authentication”).

Regarding claim 2, Koji teaches: the method of claim 1 as applied above, further comprising:
processing the captured at least one image of a fingerprint with the stored image comprising impairment data in order to at least partly suppress the impairment data in the captured at least one image of a fingerprint, thereby resulting in an impairment data-suppressed captured image (¶ [0025] …Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704));
and wherein the extracting of fingerprint feature data from the captured at least one image comprises: extracting fingerprint feature data from the impairment data- suppressed captured image (¶ [0025] …Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704); ¶ [0026] …Then, the control unit 20-1 performs the reduction process similar to that performed in step 404 on the image E only for the collation fingerprint (step 705). As a result, the image E having only the collation fingerprint is reduced to image data having 64×128 pixels and 256 gradations).
Regarding claim 3, Koji teaches: the method of claim 1 as applied above;
wherein the processing of the captured at least one image of a fingerprint comprises: subtracting the impairment data of the stored captured image from the captured at least one image of a fingerprint ((¶ [0025] …Then, the difference in gray value between the collation E (E=D−B) of only the collation fingerprint (step 704)).
Regarding claim 6, Koji teaches: the method of claim 1 as applied above; further comprising:
if in the comparing of at least a subset of the extracted fingerprint feature data to at least a subset of the extracted impairment feature data of the acquired image, there is no match between the extracted fingerprint feature data and the extracted impairment feature data (¶ [0025] … Then, the difference in gray value between the collation fingerprint image D and the background image B is calculated to obtain an image E (E=D−B) of only the collation fingerprint (step 704)...At this time, the gray value of the pixel E(x,y) may be set to the maximum value. (When                        
                            E
                            =
                            
                                
                                    D
                                    -
                                    B
                                
                            
                            ≠
                            0
                        
                    ), there is no match between D and B, the gray values of pixels in E are set to a maximum value);
comparing the extracted fingerprint feature data with enrolled authorised fingerprint feature data, and if there is a match the user is authenticated (¶ [0037] Then, the control unit 20-1 compares the correlation value obtained in step 710 with a predetermined threshold value (step 711), and if the correlation value is greater than or equal to the threshold value, the registered fingerprint and the collation fingerprint are identified. Is determined to match (step 712), a message to that effect is displayed, and an electric lock output is sent, (see ¶ [0003] as well)).
Regarding claim 7, Koji teaches: the method of claim 1 as applied above;
wherein the enrolled authorised fingerprint feature has been processed with the stored image comprising impairment data in order to at least partly suppress any impairment data present in the enrolled authorised fingerprint feature data (¶ [0018] hen, the difference in gray value between the registered fingerprint image A and the background image B is calculated to obtain the image C (C=A-B) of only the registered fingerprint (step 403)).
Regarding claim 8, Koji teaches: a fingerprint sensing system comprising a fingerprint sensor and a processor (FIG. 2); 
the steps performed by the processor are similar to those of claim 1; therefore rejected in the same manner as applied above. 
Regarding claim 9, the limitations are similar to those of claim 2; therefore rejected in the same manner as applied above. 
Regarding claim 10, the limitations are similar to those of claim 3; therefore rejected in the same manner as applied above. 
Regarding claim 13, the limitations are similar to those of claim 6; therefore rejected in the same manner as applied above. 
Regarding claim 14, the limitations are similar to those of claim 7; therefore rejected in the same manner as applied above. 
Regarding claim 15, Koji teaches: an electronic device comprising the fingerprint sensing system of claim 8 (FIG. 2 is an electronic device comprising a storage, a processor, a screen, and it encompasses a fingerprint sensing system).
Regarding claim 17. 
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JPH11134498A) in view of Hansen (Patent No.  US 20160012271).
Regarding claim 4, Koji teaches: the method of claim 1 as applied above;
Koji does not explicitly teach: 
However, in a related field Hansen teaches: wherein the capturing of at least one image of a fingerprint comprises: capturing a plurality of images of the user's finger, the images comprising impairment data caused by impairments that the fingerprint sensor is subjected to (¶ [0017] Similarly, it may according to the invention be possible to apply the inventive method in relation to multi-capturing of fingerprint images, where a plurality of images are combined for further enhancing the possibility of determining a fingerprint pattern. Accordingly, the filtering scheme proposed by the inventive method will in addition to the sampling pattern used in acquiring a single fingerprint image also cater for subsequent sampling of a plurality of fingerprint images);
creating, from the plurality of captured images of the fingerprint, a new image comprising the impairment data, (¶ [0017] Similarly, it may according to the invention be possible to apply the inventive method in relation to multi-capturing of fingerprint images, where a plurality of images are combined for further enhancing the possibility of determining a fingerprint pattern. Accordingly, the filtering scheme proposed by the inventive method will in addition to the sampling pattern used in acquiring a single fingerprint image also cater for subsequent sampling of a plurality of fingerprint images);
and wherein the acquiring of a stored image comprising impairment data caused by impairments that the fingerprint sensor is subjected to comprises: acquiring the created new image comprising the impairment data (¶ [0017] Accordingly, the filtering scheme proposed by the inventive method will in addition to the sampling pattern used in acquiring a single fingerprint image also cater for subsequent sampling of a plurality of fingerprint images (sampling the plurality of the fingerprint images subsequently means they are being stored to be used instead of using a single fingerprint image)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koji to incorporate the teachings of Hansen by including: capturing a plurality of fingerprint images and combine them to ultimately suppress impairment data in order to enhance the possibility of determining a fingerprint pattern when processing the combination of a multiple images instead of one.
Koji in view of Hansen does not explicitly teach: which new image replaces the previously stored image comprising impairment data.
However, one of ordinary skill in the art would have chosen to replace the previously stored background image with the new combined image created from a plurality of images. 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koji and Hansen to include: replacing previously stored image comprising impairment data with a new created image in order to account for any changes may occur during normal use and save memory space.
Regarding claim 11, the limitations are similar to those of claim 4; therefore rejected in the same manner as applied above. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP11134498A) in view of Breznicky (PG-Pub. US 20150071502).
Regarding claim 5, Koji teaches: the method of claim 1 as applied above
Koji does not explicitly teach: wherein the stored image comprising impairment data caused by impairments that the fingerprint sensor is subjected to is being captured with a rubber stamp device contacting the fingerprint sensor.
However, in a related field, Breznicky teaches: wherein the stored image comprising impairment data caused by impairments that the fingerprint sensor is subjected to is being captured with a rubber stamp device contacting the fingerprint sensor (FIG. 5 (506); ¶ [0047] … test probe can include a flat conductive surface (rubber stamp) that is disposed over the top surface of the capacitive sensing device.
Note: current pending application discloses: page 11, line 15; “Such a rubber stamp is typically electrically conductive and connected to ground, in order to present an appropriately high capacitance to the sensor 102”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Koji to incorporate the teachings of Breznicky by including: wherein the stored image comprising impairment data caused by impairments that the fingerprint sensor is subjected to is being captured with a rubber stamp device contacting the fingerprint sensor in order to capture a background image of the fingerprint sensor during manufacturing testing  to estimate the sensor noise using a test probe.
Regarding claim 12, the limitations are similar to those of claim 5; therefore rejected in the same manner as applied above.
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
On pages 7-8 of Applicant’s response, Applicant argues:
“The present claims are directed to techniques for authenticating a user utilizing with a fingerprint sensing system. More specifically, the present claims are directed to techniques for authenticating a user in which "impairment data" of the sensing system is directly utilized to determine whether an authentication process is initiated. Typical fingerprint sensing systems 
 “As described in the Application, the stored image can be captured during manufacturing and/or testing of the fingerprint sensor, e.g., by capturing an image of a "rubber stamp" that - in the absence of any impairments - would appear to be "uniformly black/grey" in a captured image. Application at [0058]-[0063]. If the comparison of the "extracted fingerprint feature data" with the "impairment feature data" result in a match (e.g., the impairment data is dominating/overshadowing the actual fingerprint features in the captured image), the authentication process can be prohibited and the user will not be authenticated.”
“The Koji reference is directed to an alleged improvement in "pattern matching devices" in which "poor recognition performance" results from "variations in the optical system of the [] fingerprint sensor" or "[f]inger stains" result in "noise" in a captured image. Koji at [0006]. In contrast to the present claims, Koji describes a process that attempts to cancel the contribution in a captured image that is caused by such noise. More specifically, Koji describes a process in which, "if there is a pixel E(x,y) [in a captured fingerprint image] in which the difference in gray value between the collation fingerprint image D [the captured fingerprint image] and the background image B [an image where no finger is placed on the sensor] is a predetermined value b or less, the gray value of that pixel is set to the minimum value (=0)." Koji at [0013] and [0022]. In other words, Koji describes a process in which pixels of a captured image that match pixels in a background image will be set to a "minimum value" in an attempt to cancel the noise contribution.” (Emphasis Added by Applicant or Examiner)

    PNG
    media_image1.png
    863
    879
    media_image1.png
    Greyscale
While Examiner agrees with the Applicant characterization of the impairment data being directly utilized to determine whether to authenticate a user, Examiner respectfully notes that, first, the claims do not recite “determining whether an authentication process is initiated” but merely recite not authenticating a user when there is a match between an input fingerprint image and impairment date as part of the authentication process, and second, the claims do not exclude having intervening steps before making the final decision to not authenticate a user when an input image matches impairment data. (See comparison figure below). 
If the comparison of the "extracted fingerprint feature data" with the "impairment feature data" result in a match (e.g., the impairment data is dominating/overshadowing the actual fingerprint features in the captured image)...”, the ultimate decision is not to authenticate a user after comparing E with C, wherein C is an enrollment template after canceling background noise and C=A-B, wherein A is the enrollment template before canceling background noise and B is the background noise. Therefore, when E=D-B= 0, when compared with C, the result is always a no match, and therefore “no authentication” as illustrated above. 
At least for the reasons noted above, the arguments are not persuasive, and the rejection is proper.
Examiner suggests adding the features of excluding any intervening steps before making the decision not to authenticate a user when there is a match between a captured fingerprint image and impairment data, and the features of stopping the process when there is match between the captured image and impairment data to not initiate the matching process between the captured image and an enrollment template. Further search and consideration would be required is these changes are made however. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665